DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 19 April 2022.
Claims 5, 6, 11, 12, 17 and 18 have been canceled.
Claims 1-4, 7-10, 13-16 are currently pending and have been examined.


Statement of Reasons for Allowance
Claims 1-4, 7-10, 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to updating a user social network profile of a user based on relevant activities posted by other users in a same social network. The closest prior art:
Zhou et al (US 2014/0372358 A1) discloses a computer collecting profile information from the user for the user social network profile comprising at least an image of the user (see at least P[0026]: The user profile information stored in user profile store 235 describes the users of the social networking system including image tagged with identification information of the user); 
the computer determining social network friends of the user by determining which social network friends have a high social correlation with the user (see P[0054]: The subset of the connections of the user can be selected based on closeness of the connection based on frequency of interaction);
the computer determining information from the social network posts by the social network friends of the user for inclusion in the user social network profile (see P[0032-0033]: The location inference module 135 uses locations of the connections of a user along with other information to infer location of a user. The location inference module 135 may infer location of a user based on a subset of the connections of the user that interact frequently with the user. Interactions between users and their connection include exchanges of messages, wall posts, comments made on photos or videos, recommendations made to other users, and the like. Users that have not interacted with the user for a long time can be excluded since there is a possibility that they are old connections of the user and the user may have moved to a different location. The locations of the subset of the connections of the user are analyzed to determine the number of connections at each location. The location of the user is inferred as the location with the highest number of connections of the user that frequently interact with the user)
Carthcart et al (US 2013/0212173 A1) teaches the relationship ranking module 106 may be used to alter the prediction model for suggesting relationship modifications, giving more or less weight to a specific attribute or behavior of a user, such as a ratio of common friends in relation to the number of friends accumulated by the target user, a ratio of common friends in relation to the number of friends accumulated by the source user (see P[0018]).
Konkol et al (US 2011/0184814 A1) teaches, tagging friends will result in the image being added to the tagged person's Facebook.TM. profile, under the section "View Photos of Me". As used here, "tagging" friends is similar to tagging item(s) in that the secondary advertiser points to the person and indicates which of their Facebook.TM. friends correspond to the pointed-to person(see P[0066])
Padmanabhan et al (US 2013/0117692 A1) teaches, a user's or friend's social network account can be accessed and information associated with the user's or friend's account used to help perform facial recognition. For example, tagged photos in one or more photo albums stored as part of the user's account can be used as reference images for the facial recognition process, or a user’s profile can be used as a reference image for the facial recognition process.
Each independent claim includes the unique distinct features: determining social network friends of the user by determining which social network friends have a high social correlation with the user, wherein the high social correlation is determined by the computer comparing the user social network profile of the user to user profiles of social network friends to determine a number of friends the user has in common with each of the social network friends and determining that a social network friend has a high social correlation with the user when the number of friends in common is greater than a threshold; the computer collecting social network posts by the social network friends of the user containing images; the computer identifying images within the social network posts by the social network friends of the user through facial image recognition which have images containing the user based on the image of the user in the user social network profile. However, the closest prior art fails to anticipate or render obvious the underlined unique features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pakistan: Klik - photography and tagging friends made easy. (2012, May 28). Right Vision News Retrieved from https://dialog.proquest.com/professional/docview/1016727444?accountid=131444
Mau et al (WO 2013114212 A2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629    

/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                                        /LYNDA JASMIN/            Supervisory Patent Examiner, Art Unit 3629